Mazzarelli, J.P., and Saxe, J.,
dissent in a memorandum by Saxe, J., as follows: I would affirm the denial of defendants’ motion for summary judgment. A question of fact is presented as to whether defendants created the alleged dangerous condition. The evidence on this critical issue may be circumstantial, but it is enough to permit the inference that the actions or inaction of defendants’ employees created the condition.
Plaintiff testified at her deposition that on March 17, 2003, she entered the building from Madison Avenue at about 2:00 p.m. for the first time that day and walked to the bank of elevators. As she approached the elevator bank, she slipped on a sandy, gritty substance. A coworker who came to her aid after she fell also indicated that the floor was covered with a sandy substance. Another coworker testified that in general, “up to this day those floors can be gritty and grainy.”
Plaintiff further explained in an affidavit submitted in opposition to defendants’ motion that, in her job as a real estate salesperson, she was in the building during the weekend of March 15-16, 2003, at which time she observed mats on the floor in the lobby. When she entered the building on March 17, the day of the accident, the mats had been removed from the lobby floor.
*218Based on the explanation of defendants’ employee that in order to remove the mats, they are turned over and rolled back onto racks, it may be inferred that any dirt, dust, or grainy debris contained within the fibers of the mats would fall onto the floor during the process of the mats’ removal. We have no direct evidence of exactly when the mats were last removed prior to plaintiffs accident, or of whether or how the floor was thereafter cleaned. However, from the evidence submitted it is possible to logically conclude that some time before plaintiff fell, defendants had rolled up the mats that had been on the lobby floor over the weekend, but had not properly cleaned up the floor thereafter. Such a finding would be neither guesswork nor speculation, but a reasonably drawn logical inference.
Defendants’ assertions as to the schedule for putting away the floor mats, or for cleaning the floor after the mats are rolled up, do not establish those assertions as incontrovertible facts or otherwise disprove plaintiff’s theory of liability. They merely contribute to the questions of fact that ought to be left for trial.